                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HOLLIE ADAMS, et al.,         :                  Civil No. 1:19-CV-336
                              :
       Plaintiffs,            :
                              :
       v.                     :
                              :
TEAMSTERS UNION LOCAL 429, et :
al.                           :
                              :
       Defendants.            :                 Judge Sylvia H. Rambo

                                     ORDER
      Before the court is Magistrate Judge Carlson’s report and recommendation

(“R&R”) (Doc. 56) regarding three motions for summary judgment filed by: (1)

Defendant County of Lebanon (Doc. 25); (2) Defendant Teamster Union Local 429

(Doc. 27); and (3) Plaintiffs Hollie Adams, Jody Weaber, Karen Unger, and Chris

Felker (Doc. 43). Plaintiffs have timely submitted objections to the R&R, which the

court has thoroughly reviewed. (Doc. 58.)

      Viewing the objections globally, the court finds that Plaintiffs’ arguments do

not rely upon law that is binding on this court. Instead, it appears that Plaintiffs are

preparing to file an appeal that they hope will result in changes to the law. For

example, Plaintiffs effectively ask the court to predict, based on dicta, that the

Supreme Court intends to overturn Minnesota State Board for Community Colleges

v. Knight, 465 U.S. 271 (1984)—a Supreme Court case that has not been overturned

and which explicitly held unions are constitutionally permitted to operate as

                                           1
exclusive representatives—and thus rule that unions are constitutionally barred from

operating as the exclusive representative of a group of employees. Additionally,

Plaintiffs argue the good-faith defense should not apply to Section 1983 claims

against private entities and then fail to cite or distinguish any authority discussing

the good-faith defense. The court thus finds none of these objections accurately

characterize the law binding on this court. Instead, the court agrees with the R&R’s

description of the governing law and its applicability to Plaintiffs’ claims.

      As such, IT IS HEREBY ORDERED as follows:

      1) The R&R is ADOPTED in in its entirety;.

      2) The motions for summary judgment filed by Defendants County of

          Lebanon and Teamster Local Union 429 are GRANTED, and Plaintiffs’

          claims against them are DISMISSED, WITH PREJUDICE;

      3) The motion for summary judgment filed by Plaintiffs is DENIED; and

      4) The Clerk of Court is DIRECTED to close this case.

                                        /s/ Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        UNITED STATES DISTRICT JUDGE
Dated: March 31, 2020




                                           2
